This appellant was charged with violating the prohibition law. The prosecution originated in the county court upon affidavit and warrant sworn out by state witness E. G. Hammond. From a judgment of conviction in the county court an appeal was taken to the circuit court. He was there tried by a jury, was again convicted, and this appeal was taken from the judgment pronounced and entered in the circuit court.
The specific charge was possession of a bottle of whisky. The evidence was in conflict and presented questions of fact for the jury to determine; the court therefore properly refused the written charge seeking a verdict of not guilty by direction of the court. This is the principal insistence of error, as the few exceptions reserved to the rulings of the court upon the admission of evidence are so clearly without merit they need not be discussed.
Finding no reversible error, and the record proper being regular and without error, the *Page 650 
judgment of conviction from which this appeal was taken will stand affirmed.
Affirmed.